F suet D

IN THE UNITED STATES BANKRUPTCY COURT

 

FOR THE DISTRICT OF KANSAS SEP 1 4.2929
NOTICE OF CHANGE OF ADDRESS | __ “seed iepey
By. DT Cinay
Case No.: _19-11449 Adversary Case No. (if applicable):

 

 

Case Name: IN RE: MOBILE ADDICTION, LLC
Name of Party: _ HET Mayfair LLC

Check the party’s role in this case: Debtor y¥ Creditor
Enter the party’s related claim number(s), if any: _20

Previous Notice Address Information:
Mailing Address:
City, State, ZIP Code:

 

 

New Notice Address Information:
Mailing Address:
City, State, ZIP Code:

 

 

If applicable, you may designate or update a payment address here:

Previous Payment Address Information:
Mailing Address: _HFT Mayfair LLC, c/o Dunn Carney LLP, Attn Joshua D. Stadtler, 851 SW 6th Ave Suite 1500

City, State, ZIP Code: Portland, OR, 97204-1 352

 

New Payment Address Information:

Mailing Address: HFT Mayfair LLC, c/o Cushman & Wakefield, PO Box 45257
City, State, ZIP Code: San Francisco, CA, 94145-0257

Authorized ECF filers must submit this form electronically. All other parties must mail or deliver it to the
Bankruptcy Clerk’s Office (see www.ksb.uscourts.gov for the court mailing address).

Note: Debtors or Joint Debtors receiving court orders and notices by email through the Debtor Electronic Notice
(DeBN) program, must use the Debtor's Electronic Noticing Request (DeBN) form to update your email address.
(see www.ksb.uscourts.gov/forms)

Filed by: HFT Mayfair LLC

(Name of Debtor/Creditor)
Dated: 09/08/2020 _ et Joshua D. Stadtler, as Attorney for Creditor

tignatuzot Person Authorizing Address Change

 

 

Signature of Joint Debtor, if applicable

rev, 12/19

Case 19-11449 Doc#308 Filed 09/14/20 Pageiof1
